Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 15/712197 application RCE response filed 09/01/2022. 
Claims 1-18 are pending and have been fully considered.
Claims 19-20 are currently withdrawn, have not been examined, and the subject matter of now greatly differs from what is in the examined claims.

Claim Rejections - 35 USC § 112(f)
Claim limitations in Claim 1 and those that depend therefrom, “blood-cell-count measurement unit,” “smear preparation unit,” “transport unit,” and “control unit” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “means for,” is not used, however “unit,” is a generic placeholder, and the use of “unit” is associated with functional/methodical words.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 claims “the first transport,” without having priorly claimed “first transport”. For examination purposes this is interpreted as being “a first transport”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over HAMADA  in US 20090223311 in view of ASHARA in 9377480. 
With respect to Claim 1, 4 & 18, HAMADA et al. teach of an analyzer comprising: a first measurement unit for measuring samples; a second measurement unit; and a transportation device operable to transport a plurality of sample containers accommodated in a first rack and containing samples and a plurality of sample containers accommodated in a second rack and containing samples, to the first measurement unit and the second measurement unit, wherein the transportation device comprises a first transportation section operable to transport the plurality of sample containers on the first rack to the first measurement unit and the second measurement unit by transporting the first rack on a transport path, and a second transportation section operable to transport the plurality of sample containers on the second rack to the first measurement unit and the second measurement unit by transporting the second rack on the transport path independently from movement of the first rack, is disclosed. A transportation device/unit is also disclosed and the transportation of blood containers can be down forward and backward(abstract, Claims 14 & paragraph 0068) and of a control unit/programming to control all of this(paragraphs 0017-0026 & figures 10-19). More specifically, HAMADA et al. teach that the two measurement units which can be transferred backwards and forward(transport sections/units, paragraph 0094 & Claim 14 among other places)(See Figure 17 particularly, but also Figures 18 & 15-16, in addition to associated descriptions, paragraph 0076, paragraphs 0068-0076 & other associated description—from figure 17 you can see that the transport forward and backward can be many varying distances as instantly claimed) from being a blood cell count device(blood cell count measurement device) and a blood smear device(smear preparation unit) (paragraph 0093). HAMADA et al. also teach of the transport section transporting sample racks (paragraph 0089, 0095). HAMADA et al. clearly teach of forward and backward movement from a first position to a second position on one container/rack as instantly claimed. Since HAMADA et al. also teach of other possible embodiments for container/rack movement, if it is unclear to one of ordinary skill that the programming is only for forward and backward movement of one container, ASAHARA et al. is used to make this more clear. 
ASAHARA et al. teach of a specimen storage device capable of easily identifying a specific specimen plate stored in a rack is proposed. The specimen storage device for storing a tested specimen plate in a rack capable of storing a plurality of specimen plates, the specimen storage device including specimen storage section configured to store the specimen plate in the rack, and a control section configured to control the specimen storage section to store a specific specimen plate, whose test result satisfies a predetermined condition, in the rack in a manner distinguishable from a one or more specimen plate, whose test result does not satisfy the predetermined condition(abstract).  More specifically, ASAHARA et al. teach of how the use/control this device/controlling the sample racks. ASHARA et al. does in fact teach of transporting a “sample container,” with the container, the specimen plate. From ASHARA, the gripping section 31 includes a pair of front and back gripping nails 33, and an open/close mechanism 34 for opening/closing the gripping nails 33 forward and backward. The gripping (holding) and the releasing of the specimen plate 10 can be carried out by opening/closing the gripping nails 33 forward and backward(Column 6, lines 62-66 & Column 7, line 8). ASHARA et al. also teach of using a belt/horizontal transfer mechanism for this movement(Column 8, line 20-42). More specifically, ASHARA et al. teach of the transporter being item 3, in figure 1, and shows horizontal transportation. It would have been obvious to one of ordinary skill in the art to use the techniques/ devices for transportation of and testing of a blood sample of ASAHARA in the device/method of HAMADA et al. due to the need in the art for better and more accurate devices and methods for imaging a sample such as a blood smear (ASAHARA, Column 1, line 20-65 ).
With respect to Claims 2-5, HAMADA et al. teach of two transport belt units(paragraph 0045-0046) and of programming to control the functions of the belts and the rack movements(paragraphs 0017-0026 & figures 10-19, and the other associate figure descriptions & 0049-0057).
With respect to Claim 6-8 & 14, HAMADA et al. teach of transporting the second and other sample containers and racks to the first and second measurement units and of controller the transport units(paragraph 0068-0073).
With respect to Claim 9, ASAHARA et al. teach of determining and programming a retest order(Column 21, lines 11-55).
With respect to Claims 10-13 & 15 HAMADA et al. teach of conditioned responses (paragraphs 0017-0026 & figures 10-19, and the other associate figure descriptions.
With respect to Claim 16-17, ASAHARA et al. teach of a gripping section(31) and gripping nails(33).  In addition, HAMADA et al. teach of grippers(paragraph 0081). 
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
The prior 112 b rejection is withdrawn due to arguments made by applicant.
	Applicant argues that the prior art of HAMADA and ASHARA do not teach of “the control unit is further programmed to control the transport unit to transport the sample rack in one of: the forward direction; and the backward direction, for which a transport distance of the blood collection tube held by the sample rack in the forward direction or the backward direction from a current position of the blood collection tube to the first position or the second position is shorter, the current position of the blood collection tube being between the first position and the second position.”
	The examiner disagrees. As claimed through broadest reasonable interpretation the claim only requires the control unit to be programmed to control the transport unit to transport the sample rack in “one of” the forward of backward direction, which both HAMADA and ASHARA separately teach. The examiner understands the applicant intends for the controller to be able to control both directions—but the instant claim language leaves the claim open to broader interpretation than this.
	Further specifically, HAMADA et al. teach of a transportation device/unit is also disclosed for the transportation of blood containers can be done forward and backward(abstract, Claims 14 & paragraph 0068) and of a control unit/programming to control all of this(paragraphs 0017-0026 & figures 10-19), and more specifically of transporting two measurement units which hold sample backwards and forward many different varying distances where one distance can be shorter than another and reading on the claims even if they were amended to be more limiting to this affect(See Figure 17 particularly, but also Figures 18 & 15-16, in addition to associated descriptions, paragraph 0076 & 0094, paragraphs 0068-0076 —from figure 17 you can see that the transport forward and backward can be many varying distances as instantly claimed).
	ASHARA et al. also teach of the forward/backward movement “one of “ as instantly claimed. Specifically, ASHARA et al. also teach of using a belt/horizontal transfer mechanism for this movement(Column 8, line 20-42) and more specifically of transferring left and right the specimen plate(Column 8, line 20-42, item 3, in figure 1) and shows horizontal transportation.
	Applicant further argues that the prior art does not teach of the claimed limitations how they state them differently--the transport unit may transport the sample rack in either the forward direction (first position to the second position) or the backward direction (second position to the first position), depending on which direction results in a shorter transport distance from a current position (between the first position and second
position) to the respective first position or the second position---. This argument however, is not commensurate in scope with the claims.  The instant claims do not require any dependence/ positive determination/decision depending on which transport distance is shorter. All that the instant claim 1 requires—though only in a possibility/optional fashion—is that one possible transport distance is shorter than the other—which the prior art does in fact teach of as shown above.
	Applicant’s response and intention that the claims should not be interpreted under 112 f is noted, however the examiner disagrees. Applicant argues that the recited terms include structural modifiers, but applicant does not clearly point what the structural modifiers are. Therefore, the 112f interpretation is held on record for the time being.


All claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797